Title: To George Washington from Thomas Paine, 16 October 1789
From: Paine, Thomas
To: Washington, George


          
            My Dear Sir
            London Octr 16th 1789
          
          I need not tell you how much I rejoice at the prosperous accounts from America, or how happy I feel that you have relinquished the temptations of quiet retirement for the busy scenes of Public Good. Had the opportunity of your coming once more forward not have offered itself you might have injoyed retirement with serenity; but retirement would have lost

its felicity, had it been haunted, as would have been the case, with the impression of having declined, for the sake of ease, a station in which you could be so publicly useful. I am certain you will feel the happier for this sacrifice, because to be perfectly so the mind must justify itself in every thing.
          Mr Mappa the Gentleman who will present you this is an exiled Hollander, and, as I am informed, very capital in his line which is that of a letter-founder—I have given him a letter to Dr Franklin, the proper Patron of his Art, and as it is a branch in which improvement is wanted in America, I hope his coming will benifit both the Country and himself.
          Mr Jefferson who, I expect, will arrive as soon as this letter, will inform you of my proceedings here—I am constructing a Bridge of one Arch in Partnership with the Walkers of Rotherham Yorkshire—The Arch is 110 feet Span and five feet high from the Cord line—We began it in July and I expect it in London about the Middle of Novr—In the mean time I am going over to France—A Share in two revolutions is living to some purpose—I shall be exceedingly happy to see a line from you, which if addressed to the Care of Benjn Vaughn Esqr.—Jeffries Square London will find me any where. With every Wish for your happiness and Mrs Washington’s—I am—my Dear Sir your most affectiona. obedient Humble Servant
          
            Thomas PainePlease to remember me among the Circle of my friends.
          
        